Title: Minutes of the Board of Visitors of the Central College, 7 October 1817
From: Board of Visitors of the Central College,Madison, James,Monroe, James,Watson, David,Cocke, John Hartwell,Cabell, Joseph C.,Jefferson, Thomas
To: 


Oct. 7. 1817
At a meeting of the Visitors &c. held at Charlottesville 7. Oct: 1817.
On information of the amount of the subscriptions to the Central College, known to be made, and others understood to be so, the board resolves, that the Pavilion now erecting be completed as heretofore directed, with the 20. dormitories attached to it, and that two other pavilions be contracted for and executed the next year with the same number of dormitories to each, that one of these be appropriated to the professor of languages, Belles Lettres, Rhetoric, Oratory, history & Geography, one other to the professor of chemistry, zoology, botany, anatomy, and the 3d. until otherwise wanted for a boarding house, to be kept by some French family of good character, wherein it is proposed that the boarders shall be permitted to speak French only, with a view to their becoming familiarised to conversation in that language.
The board is of opinion that the ground for these buildings should be previously reduced to a plain or to terrasses as it shall be found to admit with due regard to expence, that the pavilions be correct in their architecture and execution, and that where the family of a Professor requires it, 2 additional rooms shall be added for their accomodation.
On information that the revd. Mr. Knox formerly thought of for a Professor of languages is withdrawn from business, the order of July 28. is rescinded, and it is resolved to offer in the first place the professorship of Chemistry &c. to Doct: Thos. Cooper of Pennsylvania, adding to it that of law, with a fixed salary of 1000.D. and tuition fees of 20.D. from each of his students to be paid by them and to accede also to the conditions stated in his letter of Sep: 16. to Th: Jefferson; and that he be advised with as to a qualified Professor of languages, or such other measures be taken to obtain one as shall be found most advisable: that the professor of languages should be engaged to take place on the 1st. of April, and Dr. Cooper as soon as the pavilion for him can be erected, or as he can otherwise accomodate himself with lodgings.
Resolved that every student shall be required to pay 60. d. per annum tuition fees of which 20. D. shall be paid to each professor he attend⟨s⟩ and the surplus thereof if any, to remain for the use of the college, and that 15.D. be paid moreover for each dormitory by the students occupying them.
Resolved that any deficiency in the monies paid or payable by subscription or otherwise in or before april next, to pay for the Pavilions, and dormitories, the 1st. year’s salaries to the two professors aforesaid, and other necessary expences, shall be obtained, if practicable by negociation with the banks on a pledge of the future instalments of subscriptions and of the College property as security and that of the latter installments the sum of 25,000 D. shall be disposed of as shall hereafter be directed either to the commonwealth or the banks or some other safe monied institution, on an interest sufficient to pay the annual salaries of the 2. professors aforesaid forever.
Resolved that the Proctor be authorized to hire laborers for levelling the grounds and performing necessary services for the works or other purposes.
James Madison
James Monroe
David Watson
J. H. Cocke
Jos: C: Cabell
Th: Jefferson
